Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 8 and 11 – 12 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 9 – 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 29 June 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to because figure 1 could be much clearer; for example, the piping, valve, and sensor features could be much better defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
Claim 5 – “a blending link” (if shown please label)
Claim 6 – “movable door”
must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0006]: should “… a mother liquid tank inlet pipe connected to the water storage tank …” be amended to “… a mother liquid tank water inlet pipe connected to the water storage tank …”
[0008], [0011], [0013], [0017]: there are instances of “… connected to …”
[0011]: “… a mother liquid tank water inlet pipe through which connecting behind the water storage tank respectively …” is not clear, suggestion for amendment “… a mother liquid tank water inlet pipe also connects to the water storage tank respectively …”
[0023]: “… a bottom-layer chamber has a left side built inside with the waste cylinder, and a right side built inside with the reception cylinder.” is better clarified “… a bottom-layer chamber has a left side built inside, and a right side built inside.”
[0023]: “A third layer has left and right sides respectively distributed with two thermal insulation chambers … The second layer has a middle chamber built inside with the homogenizing tanks …” contains typographical errors, they should be amended to “A second layer has left and right sides respectively distributed with two thermal insulation chambers … The third layer has a middle chamber built inside with the homogenizing tanks …”
[0023] and [0074]: There are five instances regarding the phrase “built inside” please double check if they are used appropriately or not. Please see above as example for correction.
[0058], [0065], [0069]: there is inconsistency whether label 27 is for a tank inlet flowmeter or pipe, please amend.
[0072]: “The homogenizing tank has an intake pipe though which supplying the fluid in the water storage tank to the homogenizing tank.” could be better clarified “The homogenizing tank has an intake pipe ies the fluid in the mother liquid tanks to the homogenizing tank.”
[0074]: “A third-layer has left and right sides respectively distributed with two thermal insulation chambers …” contains typographical errors, they should be amended to “A second-layer chamber has left and right sides respectively distributed with two thermal insulation chambers …”
Appropriate correction is required.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 1 Line 12 – “a homogenizing tank inlet pipe (27)” is a typographical error; is it supposed to be “a homogenizing tank inlet pipe” or “a homogenizing tank inlet flowmeter (27)”?
Claim 1 Lines 9 – 10: should “… a mother liquid tank inlet pipe connected to the water storage tank …” be amended to “… a mother liquid tank water inlet pipe connected to the water storage tank …”
Claim 1 Lines 4 – 6 from the bottom: should “… connected to the homogenizing tank (20), a waste cylinder (24) connected to the homogenizing tank (20) and each of the mother liquid tanks …”
Claim 2: there are four instances of “… connected to …”
Claim 2 Lines 10 – 11: “… a mother liquid tank water inlet pipe through which connecting behind the water storage tank respectively …” is not clear, suggestion for amendment “… a mother liquid tank water inlet pipe also connects to the water storage tank respectively …”
Claim 2 Line 13: “… a homogenizing tank (20) in a 2nd space …” is believed to be a typographical error as it doesn’t match the structure in figure 1, suggestion for amendment “… a homogenizing tank (20) in a 3rd space …”
Claim 3 Line 5 from the bottom & Claim 11 Line 5 from the bottom: “all of the water inlet pipes and the inlet pipes are mounted with the electromagnetic valves”; this limitation could be better clarified by specifically indicating which inlet pipes comprise valves.
Claim 4 Line 7 & Claim 12 Line 6: “… a third layer has left and right sides respectively …” is believed to be a typographical error as it doesn’t match the structure in figure 1, suggestion for amendment “… a second layer has left and right sides respectively …”
Claims 4 & 12 bottom two lines: “… a bottom-layer chamber has a left side built inside with the waste cylinder, and a right side built inside with the reception cylinder.” is better clarified “… a bottom-layer chamber has a left side built inside, and a right side built inside.”
Claim 6 bottom line: spell out “PPR”
Claim 4 Line 4 & Claim 12 Line 3: “where a top-layer middle chamber is built inside with the water storage tank (6) …” could be better clarified with “where a top-layer middle chamber comprises the water storage tank (6) built inside …”
Claims 4 & 12 Line 6 from the bottom: “the third layer has a middle chamber built inside with the homogenizing tank …” could be better clarified with “the third layer has a middle chamber comprising the homogenizing tank built inside …”
Delete redundant claim language in dependent claims (if desired claim limitations are not lost by doing so), for example: 
Claim 2 depends on Claim 1 and contains this redundant language: 
“wherein the device comprises a frame portion, a mother liquid preparation portion, an ice glaze preparation portion, an ice glaze post-processing portion and a controller system; the frame portion comprises a shell (1), a base (2) for supporting the shell (1)”
“a main water inlet pipe (4); a water storage tank water inlet electromagnetic valve (5);”
“each of the mother liquid tanks configured with a blending mechanism;”
“configured with a homogenizing tank blender (32)”
“for providing a fluid in the mother liquid tank to the homogenizing tank,”
“for discharging the fluid in the homogenizing tank, and a waste cylinder inlet electromagnetic valve (29);”
“a reception cylinder inlet pipe for providing the fluid in the homogenizing tank (20) to the reception cylinder, a reception cylinder inlet flowmeter (30), and a reception cylinder electromagnetic valve (31)”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
Claim 1 is considered invoking a means plus function since the generic placeholder “a blending mechanism” is not modified by sufficient structure. The specification teaches “a blending blade” as sufficient structure in paragraph [0024]. This structure, and its equivalents, will be interpreted into the prior art rejection sections.
Claims 2 – 4 and 6 – 12 depend on Claim 1 and do not limit sufficient structure 
Claim 5 is considered invoking a means plus function since the generic placeholder “a lifting gear mechanism” is not modified by sufficient structure. The drawings teach this sufficient structure in figure 1 element 12. This structure, and its equivalents, will be interpreted into the prior art rejection sections.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 Lines 3 – 4 from the bottom: “and a length of the telescopic hose is determined according to a movement amplitude of the blending mechanism”; this limitation is considered indefinite as it is not clear what “a movement amplitude” is.
The term “type” in Claim 9 is a relative term which renders the claim indefinite. The term “type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Consider replacing “type” with “reagents” to define and clarify.
Claim 10 recites the limitation "the component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1 – 4, 6 – 8, and 11 – 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. 2,324,593 to Persson teaches a method for the purification of sewage. Regarding Claim 1, Persson teaches at least four mother liquid mixing tanks (figure 5: aerating tanks 41 – 45), a homogenizing tank downstream of the mother liquid tanks (figure 5: tanks 50 – 51), and a reception cylinder downstream (figure 5: sedimentation tank 67) of the homogenizing tank. Persson is silent on a water storage tank, a controller system, a frame portion comprising: a shell, a base, and thermal insulation baffles, and a waste cylinder. Persson is also silent on the various valving as limited in Claim 1 of the instant case.

CN-105771751-A to Zhu teaches a fertilizer distribution machine, belonging to the field of agricultural machines. Regarding Claim 1, Zhu teaches a controller system and a frame portion comprising: a shell and a base. Zhu is silent on at least four mother liquid mixing tanks, a homogenizing tank downstream of the mother liquid tanks, and a reception cylinder downstream of the homogenizing tank, a water storage tank, and a waste cylinder.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774